66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynwood Allen BAKER, Plaintiff-Appellant,v.HEALTH DEPARTMENT;  Department of Public Safety, City ofRoanoke;  W. Robert Herbert, Roanoke City Manager;Doctor Berdeen;  Lieutenant Brooks;Alvin Hudson, Sheriff,Defendants-Appellees,andVirginia Department of Health;  Department of RehabilitativeServices, Commonwealth of Virginia;  Department of PublicSafety, Commonwealth of Virginia;  Department of SocialServices, of Virginia, Defendants.
No. 95-6653.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 14, 1995.

Lynwood Allen Baker, Appellant Pro Se.
William X. Parsons, Assistant City Attorney, Roanoke, VA;  Elizabeth Kay Dillon, WOODS, ROGERS & HAZELGROVE, Roanoke, VA, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record, the district court's opinion, and the district court's orders, and we find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Baker v. Health Department, No. CA-94-315-R (W.D.Va. Apr. 25, 1994 & Mar. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED